DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marusinec et al. [US 2004/0150498 A1.]
Marusinec et al. discloses a three-phase transformer [figures 1-2] comprising: 
- a transformer housing; 
- a shell-form five-limb transformer core having three main limbs and two side limbs [120, 125, 130, 135, figures 1-2], wherein the main limbs comprise two outer main limbs and a middle main limb; and 
- three coil arrangements [105, 110, 115] comprising two outer coil arrangements [105, 115] each arranged around a respective one of the outer main limbs, and a middle coil arrangement [110] arranged around the middle main limb, the outer coil arrangements having an inter-coil insulation [305, 320, 335, 350] configured to electrically insulate the coil arrangements from the transformer housing and the core and from the respective other ones of the coil arrangements, and the middle coil arrangement having no inter-coil insulation.
Regarding claim 2, Marusinec et al. discloses the coil arrangements each comprise at least one primary coil and one or more secondary coils [para 0033.]
Regarding claim 3, Marusinec et al. discloses the solid insulation material is arranged in a free space between the coil arrangements and/or between the coil arrangements and the side limbs [figures 1-2.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837